DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 February 2022 has been entered. 
Response to Arguments
Applicant’s arguments, see pgs. 9-11, with respect to the Rejections Under 35 U.S.C. § 103 of claims 1-2, 4, 8-9, 11, 15-19 by Kozai (US 2009/0299183) in view of Markoff et al. (US 2012/0271573), and claims 3 and 5-7, 10, and 12-14 by Kozai, Markoff, and Matsumoto et al. (US 2015/0073238) have been considered but are moot in view of the updated grounds of rejection necessitated by amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kozai (US 2009/0299183) in view of Ando (JP H0810257). For the following sections, instant claim language is represented by underlined text, while the evidence from the reference(s) is presented in quotation marks.	
Regarding claim 1, and corresponding method and non-transitory computer readable recording medium of claims 18-19, respectively, Kozai teaches a failure diagnosis system of an ultrasonic endoscope apparatus in [0009]: “An ultrasound diagnostic apparatus according to the present invention includes… a control section for detecting abnormality in the ultrasound probe connected through the connecting connector” (emphasis added). The broadest reasonable interpretation (BRI) of failure in the context of a device encompasses any degree of malfunction whereby the devices fails to function normally or as expected. Thus, ‘abnormality’ deviates from normal function of a device, and this falls under the BRI of failure. 
Kozai further teaches a processor configured to acquire a reception signal (“transmission reception section 13” in Fig. 1 connects to the ultrasound probe and the CPU 20) of each ultrasonic vibrator of a plurality of ultrasonic vibrators of an ultrasonic endoscope (ultrasound probe 2, which may be an ultrasound endoscope [0070], wherein a “program for check mode is…a program for checking the state of performance of the ultrasound probe 2 and detecting abnormality in the ultrasound probe 2 by checking whether or not each of the oscillation elements configuring the ultrasound transducer 9 normally transmits and receives ultrasound” [0028]). Kozai also discloses performing failure diagnosis of the ultrasonic endoscope apparatus including the ultrasonic endoscope on the basis of the reception signal by the evidence of paragraph [0028], wherein “the abnormality detection function of the ultrasound image observation apparatus 3 is implemented by execution of the software, that is, a program for check mode by the CPU 20 as a control section…for checking the state of performance of the ultrasound probe 2 and detecting abnormality in the ultrasound probe 2 by checking whether or not each of the oscillation elements configuring the ultrasound transducer 9 normally transmits and receives ultrasound.” In other words, the CPU 20 (i.e., processor) performs the failure diagnosis by evaluating the signal transceiving ability of the ultrasonic vibrators (i.e., oscillation elements).  This evidence in [0028] of Kozai also teaches the method (“abnormality detection function”) and non-statutory computer readable recording medium storing a failure diagnosis program (“execution of the software, that is, a program for check mode by the CPU 20”).
However, Kozai does not teach acquisition of a reception signal of a plurality of ultrasonic vibrators of an ultrasonic endoscope in a state where ultrasonic waves are not transmitted from all the ultrasonic vibrators, nor wherein the processor is configured to perform the failure diagnosis of the ultrasonic endoscope apparatus in a period during which the ultrasonic endoscope is not used, and wherein the period during which the ultrasonic endoscope is not used is determined as a period until an inspection starting instruction is performed after electric power is supplied, as a period during which a change in an endoscope image acquired form the ultrasonic endoscope is small after electric power is supplied, as a period during which an amount of motion of the ultrasonic endoscope detected by a motion sensor provided in the ultrasonic endoscope is smaller than a predetermined amount value, or as a period during which the ultrasonic endoscope apparatus is set to a maintenance mode. 
Ando is relied on instead as it teaches an ultrasonic diagnostic device that shares a technical field with the instant application. Specifically, Ando teaches a noise detection unit 33  that “detects a noise signal based on a signal received by the transmission / reception means in a state where the ultrasonic signal is not transmitted” ([0008]). The noise detection means corresponds to the processor configured to acquire a reception signal…of an ultrasonic endoscope in a state where ultrasonic waves are not transmitted…and perform failure diagnosis of the ultrasonic endoscope apparatus based on the following definition of “failure of the ultrasonic endoscope apparatus” in paragraph [0077] (paragraphs number as in Applicant’s pre-grant publication US 2020/0245978): “failure of the ultrasonic endoscope apparatus 10 refers to a state where noise mixed in a reception signal caused by various factors such as an abnormality of a device included in the ultrasonic endoscope 12 or an abnormality of a device such as a power source in the main body of the ultrasonic endoscope apparatus 10 is increased” (emphasis added). 
Further, Ando teaches that “[t]he noise detection unit 33 detects system noise of the apparatus, and stores an average value of the noise in the RAM 32 as a correction value in the spectral Doppler mode and the color Doppler mode”  ([0016]), which “can be used as a correction value at the time of measurement. When the parameter is changed by the operator, it is also possible to calculate the average power value of the noise predicted at the time of use from the noise level measured first” ([0023]). This evidence reads on performing the failure diagnosis in a period until an inspection starting instruction is performed after electric power is supplied, whereby the noise detection and storage has occurred before “the time of measurement” (i.e., inspection instruction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the check mode of Kozai with the noise detection unit 33 of Ando in order “to easily detect system noise of an apparatus, and to automatically set a gain for eliminating the influence of the system noise” ([0007]). 
With regard to claim 17, the modification of Kozai as conveyed for claim 1 further teaches wherein the processor is provided in a main body of the ultrasonic endoscope apparatus: “As shown in Fig. 1, an ultrasound diagnostic apparatus 1 according to the present embodiment includes an ultrasound probe 2 and an ultrasound image observation apparatus 3” ([0015]), wherein “the abnormality detection function of the ultrasound image observation apparatus 3 is implemented by execution of the software, that is, a program for check mode by the CPU 20 as a control section” ([0028]). Because the ultrasonic endoscope apparatus comprises the failure diagnosis unit and the ultrasonic endoscope, they are not precluded from being separate components within the ultrasonic endoscope apparatus. Therefore, the “CPU 20”, corresponding to the failure diagnosis unit, is necessarily included in the “ultrasound diagnostic apparatus 1” corresponding to the ultrasonic endoscope apparatus, by virtue of CPU 20 being a component of the “ultrasound image observation apparatus 3.” 

Claims 2, 4, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kozai and Ando as applied to claim 1, and further in view of Markoff et al. (US 2012/0271573).
With regard to claim 2, the modification of Kozai teaches the failure diagnosis system of the ultrasonic endoscope apparatus according to claim 1, but does not explicitly teach wherein the processor is further configure to perform the failure diagnosis on the basis of an occurrence number of the reception signals including a signal having a value exceeding a predetermined value of signal in a state where ultrasonic waves are not transmitted from all the ultrasonic vibrators. Rather, Kozai teaches in [0044] that “upon acquiring the operation check result for each of the oscillation elements 9A, the CPU 20 can compare an echo level threshold as a reference for abnormality determination of the echo level, which is prestored in a memory such as the auxiliary storage device 21, with the echo level of the oscillation element 9A and display the comparison result on the check result display portion 32.” By displaying the results for all the oscillation elements, one of ordinary skill in the art can appreciate determining an occurrence number of those elements that cross a threshold by simply counting them. 
Markoff, which discloses an analogous system and method to the instant application for assessing the connections and response characteristics of ultrasonic probes, is relied on instead. First, Markoff teaches a “utility” for “readily evaluating transducer leads that have been broken and/or detached from transducers within an ultrasound probe” [0003]. Broken or detached leads to each of the transducer of a probe (i.e., the ultrasonic vibrators of an ultrasonic endoscope) encompass ‘failure’ of parts of or the whole device. Further, “In one embodiment, a system for determining electrical leads of an acousto-electrical probe that includes a plurality of transducers includes a coupling device that includes a plurality of connectors configured for individually coupling to the electrical leads of the acousto-electrical probe, wherein a number of connectors is greater than or equal to a number of transducers in the probe. The system also includes a processor communicatively coupled to the coupling device and a storage element configured for storing software instructions that direct the processor to generate one or more control signals, wherein the one or more control signals are provided to the coupling device for a determination by the processor of an electrical characteristic (e.g., electrical conductibility) of the electrical leads” ([0005]). Here, the “coupling device” acts as the failure diagnosis system and the “control signal” and corresponding “electrical characteristic” corresponds to the reception signal acquired from an input to the leads/transducers that does not result in the transmission of ultrasonic waves. This description of matches the description of failure described in paragraph [0077] of Applicant’s own specification: “failure of the ultrasonic endoscope apparatus 10 refers to a state where noise mixed in a reception signal caused by various factors such as an abnormality of a device included in the ultrasonic endoscope 12 or an abnormality of a device such as a power source in the main body of the ultrasonic endoscope apparatus 10 is increased” (emphasis added).
Second, Markoff discloses in the description of the process in paragraph [0038] that “the control signals may be used as part of an ohm metering process. In this regard, the processor 14 will determine that a transducer lead 13 is either broken or detached from its transducer when the resistance of a particular transducer lead 13 is substantially high (e.g., infinite).” In other words, each transducer lead is subject to failure diagnosis based on the resulting resistance value that is higher than a resistance threshold. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the program check mode of CPU 20 of Kozai with the “utility” of Markoff such that failure of the probe via broken and/or disconnected leads to the transducers is determined based on the control signals provided that are not based on ultrasonic transmission/reception, in order to improve the identification of broken or detached transducer leads with ever “increasing complexity of ultrasound probes” and to “enable a person to repair, or ‘reterminate’, these transducer leads leading to a potentially substantial cost savings, the least of which being incurred by avoiding total replacement of an ultrasound probe” ([0003]).
Regarding claim 4, the modification of Kozai further teaches wherein the processor is further configure to diagnose that there is a possibility of failure of the ultrasonic endoscope apparatus, in a case where the occurrence number satisfies a first predetermined condition, a ratio of the occurrence number in a total number of the acquired reception signals satisfies a second predetermined condition, or a ratio of the occurrence number obtained by subtracting the occurrence number from the total number in the total number satisfies a third predetermined condition. Kozai discloses an operation check screen in Fig. 2 wherein “in the result display portion 36, on an element number display portion 36 a is displayed an element number of at least one oscillation element 9A which has ever been specified by the cursor 33, …and on an echo level display portion 36 b is displayed the echo level of the echo signal” ([0034]). Display portion 36 shows the number of elements and their respective echo values, whereby “depending on how many of the oscillation elements 9A have abnormality and where the oscillation elements 9A having abnormality are located in the ultrasound transducer 9, the operator can determine whether to immediately repair the ultrasound probe 2” ([0040]). With the modification of Kozai with Markoff as previously conveyed for claim 2, the display portion 36 instead displays the number of transducers and their respective resistances. Thus, the failure diagnosis unit displays the number of failed elements and the operator viewing the number of failed elements determines the failure of the entire apparatus. Here, an operator’s determination of the degree of abnormality representing failure and requiring replacement is being interpreted as the claimed predetermined condition. Further, because the number of elements and their respective detection values are indicated on the display, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try the alternatives to the occurrence number, such as the ratio of the occurrence number in a total number of the acquired reception signal and a ratio of the occurrence number obtained by subtracting the occurrence number from the total number in the total number as measures of a second and third predetermined condition determined by the operator to diagnose failure of the apparatus, which would be expected to result in the same outcome of probe failure.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kozai as described above for claim 2 for the same reasons as previously conveyed. 
Regarding claims 15 and 16, the modification of Kozai as described for claim 4 further teaches the failure diagnosis system of the ultrasonic endoscope apparatus according to claim 1, wherein the processor is further configured to perform a notification process on the basis of a diagnosis result, in a case where it is diagnosed that there is a possibility of failure. Fig. 2 of Kozai, as discussed above for claim 4, “shows one example of the operation check screen 18A” ([0032]). The screen includes a “check result display portion 32…and a result display portion 36” ([0033]). Both of these portions indicate (i.e., perform a notification process) abnormality result of individual elements, whose collective indications indicate a possibility of failure of the ultrasonic endoscope apparatus. Further, “the configuration and display state of the screen generated by the ultrasound image observation apparatus 3 and displayed on the monitor 18 are controlled by the CPU 20 as a control section” ([0023]).   

Claims 3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kozai, Ando and Markoff, and further in view of Matsumoto et al. (US 2015/0073238).
Regarding claim 3, the modification of Kozai teaches the failure diagnosis system of the ultrasonic endoscope apparatus according to claim 1, wherein the processor is further configured to perform the failure diagnosis on the basis of an occurrence number of the reception signals which exceed a predetermined value as previously conveyed for claim 2 (Kozai [0044], Markoff [0038]). However, neither Kozai nor Markoff teach performing the failure diagnosis on the basis of an occurrence number of the reception signals of which an average level exceeds a predetermined value (bolded text not taught). Matsumoto is relied upon instead, which teaches an analogous device in the technical field of determining malfunction with the instant application, and discloses a sensor inserting device capable of detecting the operating state of the sensor. Specifically, Matsumoto teaches “the threshold 130 can represent some value, whether predetermined or derived from previous signal readings, that would indicate the sensor 12 is functioning correctly” ([0141]) similar to the threshold discussion for Kozai and Markoff of claim 2. Further, “comparator 122 may determine the threshold 130 should be 50% of the average of the past 20 measurements for the sensor 12” ([0141]). This indicates that the apparatus of Matsumoto takes an average of the number of the reception signals, though in this reference it is based on measurements over time instead of the number of elements sensed. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kozai with the signal averaging capability of Matsumoto as a common statistical approach to try to diagnose abnormality of the piezoelectric elements collectively as an alternative to individually comparing each element abnormality value to a predetermined threshold value. 
With regard to claim 5, the modification of Kozai further teaches wherein the processor is further configured to diagnose that there is a possibility of failure of the ultrasonic endoscope apparatus, in a case where the occurrence number satisfies a first predetermined condition, a ratio of the occurrence number in a total number of the acquired reception signals satisfies a second predetermined condition, or a ratio of the occurrence number obtained by subtracting the occurrence number from the total number in the total number satisfies a third predetermined condition as previously conveyed for claim 4. 
The logic pattern of claim 3 applies similarly to claims 6 and 7. The modification of Kozai and Markoff with Matsumoto teaches claim 6, wherein the processor is further configured to perform the failure diagnosis on the basis of an average level of all the acquired reception signals, as conveyed above for claim 3. 
Claim 7, wherein the processor is further configured to diagnose that there is a possibility of failure of the ultrasonic endoscope apparatus, in a case where the average level is equal to or higher than a predetermined value, is also taught by the modification of Kozai as conveyed above for claim 3, with the same discussion of thresholds as laid out in claim 2. However, those previous claims refer to cases exceeding a predetermined value, while claim 7 recites that the average level is equal to or higher than a predetermined value. Stated differently, the scope of this claim includes the possibility of failure including the threshold value, not only crossing it. However, the BRI of a threshold includes a definition of a level or value that is reached to cause an effect. Thus, the resistance threshold value of Markoff (see claim 2 discussion), is not precluded from the values causing the diagnoses of a possibility of failure. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816. The examiner can normally be reached M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REMY C COOPER/            Examiner, Art Unit 3793        

/CHRISTOPHER KOHARSKI/            Supervisory Patent Examiner, Art Unit 3793